Buck, J.
In this case a writ of certiorari was granted on the ex parte application of the petitioner, directed to the judges of the District Court of St. Louis county, Requiring a return to be made to this court of the proceedings in said District Court in condemnation proceedings where the verdict of a jury was set aside and a new trial granted. It appears from the return that the city of Duluth is attempting to lay out a street within its corporate limits, and that, upon a claim for damages being made by the owner of the land over which the street was sought to be laid, the matter was tried in the District Court of St. Louis county, and a verdict rendered for the city, whereupon a motion for a new trial was made by the landowner, and granted by the court.
The relator the City of Duluth seeks by this writ to have the order of the court below, granting a new trial, reversed or modified, and the landowners in behalf of the respondent move to quash the writ upon the ground that it was prematurely and improvidently issued. We are of the opinion that the motion should be granted. It is a general rule of law, applicable to this case, that a writ of certiorari will not lie until there has been a final decision of the matter by the court before whom it is pending, and against which court the application asks it shall be issued. State ex rel. v. District Court of Ramsey Co., 44 Minn. 244, (46 N. W. 349.)
Writ quashed.
Gileillan, 0. J., absent, took no part.
(Opinion published 60 N. W. 546.)